DETAILED ACTION
Status of Application: Claims 1-11 and 21-29 are present for examination at this time.  
Claims 1-11 are rejected.
Claims 21-29 are newly added and are restrictable from claims 1-11.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 21-29 are newly added and drawn to a different invention form claims 1-11 which relates to using contextual data and historical behavior data to f transmit a paging message.
Claim 1.    A method, comprising:
evaluating, by a network device of a group of network devices, the network device comprising a processor, a composite view of contextual data associated with a user equipment device, wherein a paging attempt is scheduled for the user equipment device;
evaluating, by the network device, historical mobility management behaviors associated with previous paging messages transmitted to the user equipment device; and facilitating, by the network device, a transmission of a page to the user equipment device, wherein the page is based on the contextual data and the historical mobility management behaviors, and wherein the page is the paging attempt scheduled for the user equipment device.
Newly submitted claims 21-29 Claims 21 and 27 independent, are directed to inventions that is independent or distinct from the invention originally claimed for the following reasons: 

Claims 27-29 relate to an internet of things device and whether to send a new page in response to a previous page. 
The inventions of claims 1-11, 21-26, and 27-29 are only similar in that they process paging messages on the basis of contextual information. The additional data used in conjunction with the contextual information is not consistent across the three groups.   Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 21-29 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

35 U.S.C. § 112 issues
Claim 1 recites the terms “contextual data associated with a user equipment” and “historical mobility management behaviors”.  Neither term is explicitly or implicitly defined in the document identified as the specification.  Bearing in mind that a specification also includes the claims as originally filed, Examiner notes that claim 5 gives “device capability” and “radio network capability” as examples (“comprising”) of contextual data. To that end when interpreting the claims so as to avoid a reading of contextual data, as indefinite, these two examples were found to be support within the specification for “contextual data”.  However, no explicit definition or defining, illustrative examples are given for “historical mobility management behaviors” either in the specification on its face nor in the claims as originally filed. However, each of the terms has a plain dictionary meaning.  The limitation was treated as broad as opposed to indefinite, see MPEP 2173.04 “breadth is not indefiniteness”. For the purposes of examination this limitation was broadly interpreted to mean any past behavior taken with regard to a mobile device or communication.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims  1-11 are rejected under 35 U.S.C. 103 as being unpatentable over “Paging Arrangement for Wireless Communications” by Davies et al., US6594493B1 (“Davies”) in view of “System and Methods for Session Management” by Dao et al., US2018/0198867A1 (“Dao”)

With regard to claim 1, while Davies discloses a method, comprising:	evaluating, by a network equipment comprising a processor, a composite view of contextual data associated with a user equipment, wherein a paging attempt is scheduled for the user equipment device (Davies at 2:35-50 where as part of a handoff process the first base station, a network device, evaluates the past base station associations and evaluates a 
	Davies states all of this in the summary of the invention, and not necessarily explicitly in one concrete embodiment.
Reasons to apply elements from the summary of the invention to each embodiment/cross embodiments: Davies at 3:12-15 itself suggests taking an approach where the original base station or the one being handed over to serves as the paging agent, i.e., Davies itself already discusses various combinations being applied to the embodiments.  Davies at 6:50-54 discusses combining the Davies references with co-pending applications (e.g., US6463285B1).  Davies on its face recommends incorporating elements across the various related copending embodiments.  Therefore, for that reason it would have been obvious to one of ordinary skill in the art to apply features from the summary of the invention to any of the embodiments in Davies.
Davies does not explicitly state that which is known in the art of communications as taught by Dao. Dao discloses: And wherein the contextual data comprises a capability, a category, and a location of the user equipment (Dao at ¶127 where the UE sends a message with information containing its capability, location, and network slice selection assistance information, i.e., a category of the type of slice information to be used)

Reasons to Combine: Davies was written in a time of 2G and 3G communications when the message types and needs were less.  Davies touches upon similar information being in its message, Davies at 2:35-67.  The Terminal tells the new base station it is the neighboring base station , i.e., location information, that it requires a certain maximum number of handoffs, i.e., a capability. Dao, howeverm is written for newer technologies such as 5G and IoT which incorporate that same type of information but additional information as well.  These newer technologies allow for the use of techniques that provide better bandwidth through such methods as network slicing and virtual channels, see Dao at ¶¶100-101.  Improved bandwidth and interoperability with newer systems is always a prescient concern to one of ordinary skill in the art. Therefore it would have been obvious for those reasons as well as the “performance guarantees” also mentioned in Dao at ¶¶100-101 for one of ordinary skill in the art to combine Davies with Dao.

With regard to claim 2, Davies in view of Dao disclsoes the method of claim 1, wherein the page is a first page, wherein the paging attempt is a first paging attempt, wherein the transmission is a first transmission (Davies at 1:25-40 where there is a first paging attempt which is incomplete at which time the UE may tune to an alternate channel to receive a page), and wherein the method further comprises:	performing, by the network equipment, an update to a mapping function for the user equipment device (Davies at 6:41-60 where the first base station receives an update neighborhood map);
With regard to claim 3, Davies in view of Dao disclsoes the method of claim 2, wherein the network equipment is a first network equipment, and wherein the update to the mapping function is based on signaling interactions with respective network functions of a second network equipment and a third network equipment (Davies  at 6:41-60 where the updated map is based on at least the interactions of the original base station, and 6:61-11 where the map update is based on the interactions of at least three base stations “A”, “B”, and “C”.  Examiner notes that the claim is broadly written that the update is “based on”, i.e., has some association with, the three network devices, not that the three network devices themselves are used to communicate the update.) 
With regard to claim 4, Davies in view of Dao disclsoes the method of claim 2, further comprising:	associating the first paging attempt with a first targeted paging procedure and the second paging attempt with a second targeted paging procedure, different from the first targeted paging procedure (Davies at 1:25-40 where there is a first paging attempt which is incomplete at which time the UE may tune to an alternate channel to receive a page.  The difference between the procedures being at least the channel of choice for the first and second procedure.)With regard to claim 5, Davies in view of Dao disclsoes the method of claim 1, wherein the contextual data comprises a a radio network capability (Davies at 2:35-50 where as part of a handoff process the first base station, a network device, evaluates the past base station associations and evaluates a successful handoff based on the radio network’s handoff capabilities as a function of handoff distance between base stations)With regard to claim 6, Davies in view of Dao disclsoes the method of claim 1, wherein the facilitating the transmission of the page to the user equipment comprises:	accessing a paging policy and a context mapping table (Davies at 2:35-2:67 
With regard to claim 7, Davies in view of Dao disclsoes the the method of claim 1, wherein the page is a first page, wherein the paging attempt is a first paging attempt, wherein the transmission is a first transmission (Davies at 1:25-40 where there is a first paging attempt which is incomplete at which time the UE may tune to an alternate channel to receive a page),
 Davies does not explicitly state that which is known in the art of communications as taught by Dao. Dao discloses: and wherein the method further comprises:	facilitating, by the network equipment, a second transmission of a second page to the user equipment based on a first determination that a response from the first page was not received from the user equipment and based on a second determination that a paging policy authorizes a second paging attempt for the user equipment device (Dao at ¶283, where the “paging strategy” allows for another attempt at a page when the system determines that the first page has failed.)
Reasons to Combine: Davies was written in a time of 2G and 3G communications when the message types and needs were less.  Dao is written for newer technologies such as 5G and IoT.  These newer technologies allow for the use of techniques that provide better bandwidth through such methods as network slicing and virtual channels, see Dao at ¶¶100-101.  Improved bandwidth and interoperability with newer systems is 
With regard to claim 8, While Davies discloses the method of claim 1, wherein the facilitating the transmission of the page to the user equipment comprises:	Davies does not explicitly state that which is known in the art of communications as taught by Dao . Dao discloses evaluating an information element of a paging policy indicator flag based on a determination that the paging attempt scheduled for the user equipment device is derived from a downlink data notification (Dao at ¶¶278-283 where the message is sent as part of a downlink procedure with UPF and PDU data notifications that indicate there is a downlink transmission);	and executing a paging for the downlink data notification based on implementation of a first policy based on the information element of the paging policy indicator flag being a first value, and a second policy based on the information element of the paging policy indicator flag being a second value (Dao at ¶¶278-283.  Note that ¶282 mentions that the paging strategies can include multiple types of options.  See Dao at ¶290 for disclosures of using flag indicators to achieve these types of results.)Reasons to Combine: Davies was written in a time of 2G and 3G communications when the message types and needs were less.  Dao is written for newer technologies such as 5G and IoT.  These newer technologies allow for the use of techniques that provide better bandwidth through such methods as network slicing and virtual channels, see Dao at ¶¶100-101.  Improved bandwidth and interoperability with newer systems is always a prescient concern to one of ordinary skill in the art. Therefore it would have been obvious for those reasons as well as the “performance guarantees” also mentioned in Dao at ¶¶100-101 for one of ordinary skill in the art to combine Davies with Dao.

With regard to claim 9, While Davies discloses the method of claim 1, wherein the facilitating the transmission of the page to the user equipment comprises:	Davies does not explicitly state that which is known in the art of communications as taught by Dao . Dao discloses executing a short message paging as a function of a 
Reasons to Combine: Davies was written in a time of 2G and 3G communications when the message types and needs were less.  Dao is written for newer technologies such as 5G and IoT.  These newer technologies allow for the use of techniques that provide better bandwidth through such methods as network slicing and virtual channels, see Dao at ¶¶100-101.  Improved bandwidth and interoperability with newer systems is always a prescient concern to one of ordinary skill in the art. Therefore it would have been obvious for those reasons as well as the “performance guarantees” also mentioned in Dao at ¶¶100-101 for one of ordinary skill in the art to combine Davies with Dao.

With regard to claim 10, While Davies discloses the method of claim 1, Davies does not explicitly state that which is known in the art of communications as taught by Dao . Dao discloses wherein the user equipment device is classified as an internet of things device (Dao at ¶165)Reasons to Combine: Davies was written in a time of 2G and 3G communications when the message types and needs were less.  Dao is written for newer technologies such as 5G and IoT.  These newer technologies allow for the use of techniques that provide better bandwidth through such methods as network slicing and virtual channels, see Dao at ¶¶100-101.  Improved bandwidth and interoperability with newer systems is always a prescient concern to one of ordinary skill in the art. Therefore it would have been obvious for those reasons as well as the “performance guarantees” also mentioned in Dao at ¶¶100-101 for one of ordinary skill in the art to combine Davies with Dao.
Reasons to Combine: Davies was written in a time of 2G and 3G communications when the message types and needs were less.  Dao is written for newer technologies such as 5G and IoT.  These newer technologies allow for the use of techniques that provide better bandwidth through such methods as network slicing and virtual channels, see 

With regard to claim 11, While Davies discloses the method of claim 1, Davies does not explicitly state that which is known in the art of communications as taught by Dao . Dao discloses wherein the facilitating the transmission of the page to the user equipment comprises facilitating the transmission of the page via a channel configured to operate according to a fifth generation communication protocol (Dao at ¶278 where a 5G protocol is used). Reasons to Combine: Davies was written in a time of 2G and 3G communications when the message types and needs were less.  Dao is written for newer technologies such as 5G and IoT.  These newer technologies allow for the use of techniques that provide better bandwidth through such methods as network slicing and virtual channels, see Dao at ¶¶100-101.  Improved bandwidth and interoperability with newer systems is always a prescient concern to one of ordinary skill in the art. Therefore it would have been obvious for those reasons as well as the “performance guarantees” also mentioned in Dao at ¶¶100-101 for one of ordinary skill in the art to combine Davies with Dao.
Documents Considered but not Relied Upon
The documents below were considered.
A. “Satellite Delivery of Short Message Service (SMS) messages” by Valentine, US6223045B1.

Response to Arguments
Examiner has read and considered Applicants’ arguments, and finds them to be persuasive that the Davies reference in and of itself does not disclose all of the amendments made to Claim 1.  Applicants' arguments involve discussing why the Davies does not completely disclose all of the recited elements of “contextual data”.  Examiner finds this argument persuasive and has applied the Dao reference against Claim 1 to address how these amendments are rendered obvious to one of ordinary skill in the art.  The applicability of the Dao reference to the amended elements is discussed in the claim rejections above.   
Conclusion
Applicant's amendment necessitated the ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA SCHWARTZ whose telephone number is (571)270-7494.  The examiner can normally be reached on M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Pérez-Gutiérrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA L SCHWARTZ/Primary Examiner, Art Unit 2642